DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Claim Objections
Claim 13 is objected to because of the following informalities:  Line 1 recites “step-is”, which appears to be an editorial for –step is--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8, 10, and 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sherron (US Publication 2010/0241094).
With regards to claim 1, Sherron discloses a method for liquid detection in a diaper ([0001]) comprising: 
operably connecting a data acquisition unit (20) to the diaper (2) comprising a moisture barrier layer (“outer panel”, [0020]); 
measuring a plurality of non-binary gradient of conductance values ([0021]) along a length of a pair of flat, unidirectional parallel conducting lines (42) disposed along a surface of the moisture barrier layer to form a continuous circuit in a dry state ([0041]), wherein an area adjacent to and between the pair of the conducting lines defines a planar array sensing region ([0040]); 
communicating unique dry state non-binary gradients of conductance values to the data acquisition unit ([0040-0041]); 
summing a plurality of dry state non-binary gradients of conductance values (“counting the number of grids”, [0046]); 
measuring a non-binary gradient of conductance values along the length of the pair of flat, unidirectional parallel conducting lines disposed along the surface of the moisture barrier layer in a wet state ([0043-0046]);  
communicating the wet state non-binary gradient of conductance values to the data acquisition unit ([0046-0047]); 
detecting a change in the non-binary gradient of conductance values at a plurality of the areas forming the planar array sensing regions in response to the presence of a liquid ([0043-0047]); 
storing sensed data from each of the dry state non-binary gradient of conductance values ([0041]) and the wet state non-binary gradient of conductance values ([0041-0043]) in the data acquisition unit (20) and 
comparing the summation of the dry state non-binary gradient of conductance values to the wet state non-binary gradient of conductance values to calculate a volume of liquid present in the wet state ([0046-0049]).
With regards to claim 2, Sherron discloses the method of claim 1, further comprising the step of determining whether the sensing session is complete or repeated (“reviewed periodically”, [0048]).
With regards to claim 3, Sherron discloses the method of claim 1, wherein the comparing step is further comprised of determining whether a threshold fluid limit is met (i.e. “Y+1 to Z number of grids”, [0043]).
With regards to claim 4, Sherron discloses the method of claim 1, wherein the dry state measuring step is comprised of measuring the plurality of dry state non-binary gradients of conductance values over time (“A log can be created which can be reviewed periodically”, [0042]).
With regards to claim 5, Sherron discloses the method of claim 1, wherein the step of measuring the wet state non-binary gradient of conductance values is comprised of measuring conductance values in a plurality of wet states ([0043-0044, 0049-0050], detecting the liquid reaching number of grids).
With regards to claim 6, Sherron discloses the method of claim 5, further comprising the step of storing a total sum of the plurality of wet state non-binary gradients of conductance values ([0043-0050]).
With regards to claim 7, Sherron discloses the method of claim 1, further comprising the step of calculating a surface area of the planar array sensing region where liquid is present (based on the number of grids triggered; [0043-0044]).
With regards to claim 8, Sherron discloses the method of claim 7, wherein the calculation of surface area is combined with the calculation of volume to yield a value for volume of liquid in a selected surface area ([0043]).
With regards to claim 10, Sherron discloses the method of claim 1, wherein the comparing step is further comprised of comparing real time, sensed non-binary gradients of conductance values against a reference value ([0042]).
With regards to claim 14, Sherron discloses the method of claim 1, wherein the dry state measuring step is comprised of measuring the non-binary gradient of conductance values at a plurality of sensing regions in the planar array sensing region and storing (“a log” of [0042]) the plurality of dry state values ([0041-0042]).
With regards to claim 15, Sherron discloses the method of claim 1, wherein the wet state measuring step is comprised of measuring the non-binary gradient of conductance values at a plurality of sensing regions in the planar array in the wet state and storing the plurality of wet state values ([0043-0050]).
With regards to claim 16, Sherron discloses the method of claim 15, further comprising the step of storing a total sum of the plurality of wet state non-binary gradient conductance values ([0043-0044]).
With regards to claim 17, Sherron discloses the method of claim 1, further comprising the step of calculating a surface area of the planar array sensing region from real time sensed non-binary gradient conductance values when liquid is present (based on the number of grids, [0043-0044]).
With regards to claim 18, Sherron discloses the method of claim 17 wherein the calculation of the surface area is combined with the calculation of volume to yield a value for volume of liquid in the surface area (from the number of grids in 40 and 50; [0043-0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherron (US Publication 2010/0241094) in view of Abraham et al. (US Publication 2012/0109087; hereinafter Abraham).
With regards to claim 9, Sherron teaches the method of claim 1.  However, Sherron is silent regarding wherein the data acquisition unit further comprises a multiplexer, and wherein the multiplexer obtains a signal from the planar array, provides the signal to a read circuit, and converts the signal from analog to digital with an analog to digital converter.
Abraham teaches a data acquisition unit further comprises a multiplexer (314), and wherein the multiplexer obtains a signal from a sensor array (310), provides the signal to a read circuit, and converts the signal from analog to digital with an analog to digital converter (316).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teaching of Abraham to process multiple sensors as taught by Sherron to address individual sensors for the detection of insults.

Claims 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherron (US Publication 2010/0241094) in view of Waterbury et al. (US Publication 2009/0149334; hereinafter Waterbury).
With regards to claim 11, Sherron teaches the method of claim 1.  However, Sherron is silent regarding the method further comprising the step of calibrating the gradient of non-binary conductance values.
Waterbury teaches a method of measuring properties of a liquid in an array of sensors (abstract, FIG. 1).  Waterbury further teaches calibration techniques are used to adjust for initial liquid properties ([0090]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to perform calibration techniques as taught by Waterbury to the method of Sherron to ensure accurate measurement of the liquid ([0090], Waterbury).
With regards to claim 13, Sherron, as combined with Waterbury, teaches the method of claim 11, wherein the comparing step is further comprised of measuring, real time sensed gradient conductance values against a calibrated reference value ([0043-0050] of Sherron is performed after calibration as taught by Waterbury).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853